Citation Nr: 0639165	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  04-38 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1973 to May 
1978.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Denver, Colorado (RO) which denied the veteran's November 
2002 claim of entitlement to service connection for PTSD.  
The veteran disagreed and timely appealed.  

In September 2006, the veteran and his representative 
presented testimony at a hearing at the RO before the 
undersigned Veterans Law Judge (VLJ).  A transcript of the 
hearing has been associated with the veteran's VA claims 
folder.  

Clarification of issue on appeal

In an October 2004 VA Form 9 formal appeal, the veteran 
raised several issues in addition to the issue of service 
connection for PTSD.  In a December 2004 statement, the 
veteran's service representative indicated in writing that 
after consultation, the veteran desired to appeal only the 
issue of PTSD.  At the September 2006 hearing, the veteran's 
representative agreed in the presence of the veteran that the 
PTSD issue was the singular issue on appeal.  

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action on his part is required.


REMAND

The veteran claims that he suffers from PTSD which was 
incurred during service or was aggravated by events during 
service.  Specifically, he claims that he was awakened at 
gunpoint by an aggressive roommate threatening sexual 
assault, and that he was robbed at knifepoint by two Marines 
while stationed at Kadena Air Base, Okinawa, Japan.

In order for a claim for service connection for PTSD to be 
successful there must be (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed in-service stressor.  See 38 C.F.R. § 3.304(f) 
(2005); see also Cohen v. Brown, 10 Vet. App 128 (1997).

The Board notes the veteran's service medical records  
include two reports of assault.  The first is a December 20, 
1976 entry in an x-ray report stating the following: 
"assaulted - facial deformity . . . soft tissue swelling . . 
. no evidence of fracture."  The second is a July 31, 1977 
entry that states: "assaulted at 0530 . . . c/o pain."  The 
Board observes that the entries, while not specifically 
corroborating the events reported by the veteran, do 
substantially corroborate that the veteran may have suffered 
a stressful event or events in service.  Thus, element (2) is 
arguably satisfied, at least for the purposes of adequacy of 
evidence.  The Board believes that additional development 
must be accomplished with respect to the remaining two 
elements.  

Concerning the matter of a PTSD diagnosis, although there are 
of record some diagnoses of PTSD, there are also numerous 
other psychiatric diagnoses.
For example, in December 2002 the VA diagnosis was Major 
Depressive Disorder (MDD); in November 2002, it was 
Dystheymia and MDD; in August 2002 it was MDD; and in May 
2003, there are two diagnoses of non-combat PTSD.  This 
ambiguity is otherwise reflected in the medical records.  

In addition, even if it is established that PTSD exists, 
certain evidence of record suggests that such is due to pre-
service emotional trauma.  The matter of medical nexus also 
needs to be more fully developed.   

Because of these ambiguities in the record, the Board 
believes that psychological and psychiatric opinions as to 
the existence and etiology of the claimed PTSD must be 
obtained.  See Green v. Derwinski, 1 Vet. App. 121, 124 
(1991) [the duty to assist includes "the conduct of a 
thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one"].

The questions that remain are, first, whether the veteran 
suffers from PTSD.  Second, if so, what is the etiology of 
the veteran's PTSD.  

Accordingly, the case is REMANDED for the following action:

1.  VBA should arrange for the veteran to 
be examined by a psychologist.  The 
veteran's VA claims folder, including 
this Remand, should be furnished to the 
examiner for review.  Appropriate 
diagnostic testing should be undertaken, 
as deemed necessary by the examiner, and 
the examiner should specifically comment 
on the validity of the test results.  
After review of the veteran's claims 
folder, an interview with the veteran, 
and the results of any testing performed, 
the examiner should provide a report 
which sets out the most likely current 
psychiatric diagnosis or diagnoses.  To 
the extent practicable, PTSD should 
either be diagnosed or specifically ruled 
out.  Also to the extent practicable, if 
PTSD is diagnosed, its etiology (pre-
service, in service, or post-service) 
should be discussed.  A report should be 
prepared and associated with the 
veteran's VA claims folder.

2. VBA should then arrange for the 
veteran's claims folder, to include the 
report of the psychologist, to be 
reviewed by a psychiatrist.  The 
reviewing psychiatrist should provide a 
report which sets out the most likely 
current psychiatric diagnosis or 
diagnoses.  If the reviewing psychiatrist 
deems it to be necessary, the veteran 
should be personally examined.  The 
existence, or non-existence, of PTSD 
should be addressed specifically.  If 
PTSD is diagnosed, its etiology should be 
discussed.  If PTSD is diagnosed and 
deemed to have been incurred during 
service, the examiner should identify the 
verified stressor(s) that form(s) the 
basis for that diagnosis.  If the 
veteran's PTSD condition is deemed to 
pre-exist service, the examiner should 
identify the stressor(s) that form the 
basis for finding that the veteran's pre-
existing PTSD was aggravated during 
service.  The report of the examination 
should be associated with the veteran's 
VA claims folder.

3.  Following the completion of the 
foregoing, and after undertaking any 
additional development which it deems to 
be necessary, VBA should then 
readjudicate the veteran's claims of 
entitlement to service connection for 
PTSD.  If the benefits sought on appeal 
remain denied, in whole or in part, VBA 
should provide the veteran with a 
supplemental statement of the case and 
allow an appropriate period of time for 
response.  Thereafter, the claims folder 
should be returned to the Board for 
further appellate review if otherwise in 
order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


